          Case 1:20-cv-09058-JGK Document 17
                                          16 Filed 04/09/21 Page 1 of 1

                                                                             366 Madison Avenue | 7th Floor
                                                                                 New York, New York 10017
                                                                       Tel 212-453-5900 | Fax 212-453-5959




                                                                                      PHILIP K. DAVIDOFF
                                                                                             212-453-5915
                                                                                pdavidoff@fordharrison.com


                                           April 9, 2021

                                    Application granted. The conference is
VIA ECF
                                    adjourned to May 20, 2021 at 3:00 p.m.

Hon. John G. Koeltl                 SO ORDERED.
United States District Court
Southern District of New York       New York, New York                /s/ John G. Koeltl
40 Foley Square                     April 9, 2021                     John G. Koeltl, U.S.D.J.
New York, NY 10007


       Re: Leonel Valentin Diaz, Alfonso Bustos, Francisco Bustos, Jesus Fernandez,
           Alejandro Medina, Francisco Mejia, and Oliverkin Matos Ortiz, v. 4 A Kids, LLC d/b/a/
           F&J Pine Restaurant and The Pine Restaurant, Hutch Metro Café Corp. d/b/a Metro
           Café, and Anthony Bastone, 20 civ. 09058(JGK)

Dear Judge Koeltl:

        This firm represents Defendants in the above referenced action. We write with the consent
of Plaintiffs’ counsel with respect to the preliminary conference scheduled for Thursday, April 15,
2021 at 12:00 p.m. Respectfully, we ask that this conference be adjourned until after the
Defendants’ responsive pleading is filed. In this regard, the parties have stipulated that
Defendants’ responsive pleading is due to be filed on or before April 29, 2021. We believe that
this proposed adjournment will afford Defendants, indeed the parties, the time necessary to
properly assess the matters raised in the Complaint and to make any such conference more
productive.

       Thank you for your consideration.



                                                 Very truly yours,

                                                     /s/

                                                 Philip K. Davidoff

PKD/cao

WSACTIVELLP:12072291.2




                                                                www.fordharrison.com | www.iuslaboris.com
